Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maraghoosh et al. (US PG-PUB No. 20200233979 A1) in view of Jacobson et al. (US PG-PUB No. 20210073393 A1). 
Regarding claim 1, Maraghoosh teaches a data processing system comprising: storage; and at least one processor to: generate output data using at least a portion of a first neural network layer; generate a key associated with at least the portion of the first neural network layer; obtain a version of the output data for input into a second neural network layer; and using the key, determine whether the version of the output data differs from the output data (paragraph [0013]: implementations include one or more non-transitory computer readable storage media storing computer instructions executable by one or more processors to perform any of the aforementioned methods. Paragraph [0008]: a method may be implemented using one or more processors and may include: providing a digital key that is associated with a particular entity, wherein the particular entity has access to a machine learning model (neural network) that is trained to generate one or more outputs (generate output data) based on data applied across a plurality of inputs; causing the digital key to be applied as input across at least a portion of the trained machine learning model (neural network layer) to generate one or more verification outputs; comparing one or more of the verification outputs (signature based on the key and the version of the output data) to one or more known verification outputs (signature based on the key and the output data), wherein the one or more known verification outputs were generated based on prior application of the digital key as input across at least a portion of the trained machine learning model (prior neural network layer)). 
	Maraghoosh teaches a data processing system comprising storage. Maraghoosh does not appear to explicitly teach the processor to obtain the key from the storage. However, Jacobson teaches the processor to obtain the key from the storage (paragraph [0078]:  Storage 610 further includes symmetric keys 632). 
	Maraghoosh and Jacobson are both considered to be analogous to the claimed invention because they are in the same field of security and artificial intelligence. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage discloses by Maraghoosh with storing the keys generated by the processor discloses by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to enable secure processing of data related to machine learning models as suggested by Jacobson (paragraph [0005]). 
Regarding claim 2, Maraghoosh and Jacobson, hereinafter MJ, teaches all of the features with respect to claim 1, as outlined above.
	Jacobson further teaches wherein the storage is local storage of the data processing system (paragraph [0078]: Processing system 600 further includes storage 610 (local storage)), and the at least one processor is operable to: send the output data to external storage, external to the data processing system, for storage; and obtain the version of the output data from the external storage (paragraph [0108]: Storage information collected by storage module 720 (external storage) may also be shared with AI module 718 for use in system optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage disclosed by Maraghoosh by adding external storage disclosed by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to ensure enough storage available for certain applications to be installed for use in system optimization as suggested by Jacobson (paragraph [0108]). 
Regarding claim 3, MJ teaches all of the features with respect to claim 1, as outlined above.
	Jacobson further teaches wherein the storage is solely accessible by the at least one processor of the data processing system (paragraph [0080]: the various aspects stored in storage 610 may be stored in different physical storages, but all accessible to CPU 602 via internal data connections). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add this clarification. One of ordinary skill in the art would have been motivated to make this modification in order to enable secure processing of data as the keys are stored in the storage as suggested by Jacobson in paragraph [0078]. 
Regarding claim 4, MJ teaches all of the features with respect to claim 1, as outlined above.
	Maraghoosh further teaches wherein the at least one processor is operable to: calculate a first signature based on the key and the output data; store the first signature in the storage; obtain the first signature from the storage; and calculate a second signature based on the key and the version of the output data, wherein to determine whether the version of the output data differs from the output data, the at least one processor is operable to determine whether the second signature is equal to the first signature (paragraph [0008]: a method may be implemented using one or more processors causing the digital key to be applied as input across at least a portion of the trained machine learning model to generate one or more verification outputs (second signature based on the key and the version of the output data); comparing one or more of the verification outputs to one or more known verification outputs (first signature based on the key and the output data), wherein the one or more known verification outputs were generated based on prior application of the digital key as input across at least a portion of the trained machine learning model).
Regarding claim 5, MJ teaches all of the features with respect to claim 1, as outlined above.
	Maraghoosh further teaches comprising: an encryption engine to encrypt the output data using the key; and a decryption engine to decrypt the version of the output data using the key to generate a decrypted version of the output data (paragraph [0048]: known verification output 230 may be encrypted using a public key assigned to an entity that operates a remote computing system 102. That same entity may be provided with a private digital key, such as 226, that can be both applied across FFNN 220 for verification purposes and used to decrypt known verification data 230), wherein the at least one processor is operable to determine whether the version of the output data differs from the output data based on the decrypted version of the output data (paragraph [0049]: So long as digital key 226 is applied across the same portion(s) of FFNN 220 when generating the known verification output 230 as when later generating verification output 228, and so long as the same output from the same combination of nodes/layers is captured, then verification output  228 and known verification output  230 should be comparable (e.g., match)).
Regarding claim 6, MJ teaches all of the features with respect to claim 1, as outlined above.
	Maraghoosh further teaches wherein in response to determining that the version of the output data differs from the output data, the at least one processor is operable to generate data representing an indication that the version of the output data differs from the output data (paragraph [0049]: if subsequent verification output 228 is generated that does not match (differ) known previously-generated verification outputs 230, that may indicate that FFNN 220 has been compromised).
Regarding claim 7, MJ teaches all of the features with respect to claim 1, as outlined above.
	Maraghoosh further teaches wherein in response to determining that the version of the output data is the same as the output data, the at least one processor is operable to process the version of the output data using the second neural network layer (paragraph [0046]: If the verification outputs 228 match (same) or otherwise correspond to known verification outputs 230, then FFNN 220 may be deemed uncompromised).
Regarding claim 8, MJ teaches all of the features with respect to claim 7, as outlined above.
	Maraghoosh further teaches wherein the data processing system is a first data processing system, the output data is first output data, the key is a first key and the at least one processor is operable to: process the version of the output data using the second neural network layer to generate second output data; generate a second key, wherein the second key is associated with the second neural network layer (paragraph [0009]: In various embodiments, the one or more verification outputs include one or more intermediate outputs from one or more hidden layers of the trained machine learning model. In various versions, the method further includes comparing one or more of the intermediate outputs with one or more known intermediate output values, wherein the one or more known intermediate output values were generated based on the prior application of the digital key as input across the trained machine learning model); send the second output data to a second data processing system; and send the second key to the second data processing system (paragraph [0048]: known verification output (second output data) 230 may be encrypted using a public key assigned to an entity that operates a remote computing system 102 (second data processing system)). 
Regarding claim 9, MJ teaches all of the features with respect to claim 8, as outlined above.
	Maraghoosh further teaches comprising an encryption engine to encrypt the second output data using the second key before sending the second output data to the second data processing system (paragraph [0048]: known verification output 230 may be encrypted using a public key assigned to an entity that operates a remote computing system 102).
Regarding claim 10, MJ teaches all of the features with respect to claim 8, as outlined above.
	Jacobson further teaches wherein: the second key is sent to the second data processing system through a first data channel different to a second data channel through which the second output data is sent to the second data processing system; or the second key is sent to the second data processing system using a shared storage accessible to both the first data processing system and the second data processing system (paragraph [0108]: Storage information collected by storage module 720 may also be shared with AI module 718 for use in system optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage disclosed by Maraghoosh by adding shared storage disclosed by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to distribute data associated with jobs to various nodes for short-term or long-term storage, for system optimization purpose as suggested by Jacobson in paragraph [0108].
Regarding claim 11, MJ teaches all of the features with respect to claim 1, as outlined above.
	Jacobson further teaches wherein the data processing system is a first data processing system, the key is a first key and the at least one processor is operable to: obtain a third key from a third data processing system, wherein the third key is associated with input data for input into at least the portion of the first neural network layer; obtain a version of the input data for input into at least the portion of the first neural network layer; and using the third key, determine whether the version of the input data differs from the input data (paragraph [0037]: inference engine 150 may receive an input, such as an image from an application, identify components of the input (the image data is split up into different pieces using different keys and sent off through various processing systems), such as pixels of the image, and, based on symmetric key 112, determine a scrambled order for providing the components to the input layer of model 140 on processing system 144. As such, neither the original input (unscrambled) nor symmetric key 112 are provided to processing system 144. Paragraph [0040]: Advantageously, techniques described herein allow models to be run on various processing systems without exposing input data to security risks inherent in conventional techniques (e.g., providing unscrambled inputs to models, thereby exposing the unscrambled inputs to the processing system on which the model runs)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make this modification. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the security of any sensitive data included in the input while still allowing for the use of offsite computing resources without exposing input data to security risks inherent in conventional techniques suggested by Jacobson in paragraph [0037] and [0040].
Regarding claim 12, MJ teaches all of the features with respect to claim 11, as outlined above.
	Maraghoosh further teaches comprising a decryption engine to decrypt the version of the input data using the third key to generate a decrypted version of the input data, wherein the at least one processor is operable to determine whether the version of the input data differs from the input data based on the decrypted version of the input data (paragraph [0021]: Symmetric key encryption generally refers to techniques in which the same cryptographic key is used to encrypt unsecured data and to decrypt secured data. Paragraph [0091]: At block 806, the system may apply the encrypted input data (e.g., 448) as input across at least a portion of the encrypted trained machine learning model to generate encrypted output (e.g., 453). Paragraph [0092]: At block 808, the system may decrypt the encrypted output using a decryption key (e.g., 426) to generate decrypted output data (e.g., 454). At block 810, the system may analyze the decrypted output data to determine whether one or more of the parameters of the trained machine learning model have been compromised. This analysis may take various forms. In some embodiments, the analysis may include determining whether the decrypted output data (e.g., 454) complies with an expected output structure).
Regarding claim 13, MJ teaches all of the features with respect to claim 11, as outlined above.
	Maraghoosh further teaches wherein: in response to determining that the version of the input data is the same as the input data, the at least one processor is operable to process the version of the input data using at least the portion of the first neural network layer; or in response to determining that the version of the input data differs from the input data, the at least one processor is operable to generate data representing an indication that the version of the input data differs from the input data (paragraph [0092]: one or more output values may be expected to be within a particular range, or may collectively be expected to add up to one. If these constraints are not satisfied by decrypted data 454, that may indicate that the model has been compromised).
Regarding claim 14, MJ teaches all of the features with respect to claim 1, as outlined above.
	Jacobson further teaches wherein the at least one processor is operable to determine whether a portion of the version of the output data differs from a corresponding portion of the output data based on a location identifier, wherein the location identifier identifies the corresponding portion of the output data within the output data (paragraph [0045]: Symmetric key 210 is used to determine scrambled ordering 200B for providing input 200A (image) to input layer (neural network) 222. For instance, the length of symmetric key 210 may be based on the number of input components (different portion of image data with location identifiers) 202, 204, 206, and 208 in input 200A (e.g., n=4 in this example), where a position in the symmetric key indicates an input component and a value in the position indicates an input layer node to which it is mapped). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make this modification by breaking a large processing job down into small parts disclosed by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to allow a large job processed by multiple processing nodes at once in parallel as suggested by Jacobson in paragraph [0097]. 
Regarding claim 15, MJ teaches all of the features with respect to claim 14, as outlined above.
	Jacobson further teaches wherein the at least one processor is operable to: modify the key based on the location identifier; and use the modified key to determine whether the portion of the version of the output data differs from the corresponding portion of the output data (paragraph [0050]: symmetric key 210 may be used to reverse the mappings (modify the key) between input 200A and input layer 322 in the mappings between input layer 322 and hidden layer 222 such that hidden layer 222 reproduces the original ordering of input 200A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make this modification by breaking a large processing job down into small parts disclosed by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to allow a large job processed by multiple processing nodes at once in parallel as suggested by Jacobson in paragraph [0097].
Regarding claim 18, Maraghoosh teaches a method comprising: generating output data using at least a portion of a first neural network layer; generating a key associated with at least the portion of the first neural network layer; obtaining a version of the output data for input into a second neural network layer; and, using the key, determining whether the version of the output data differs from the output data (paragraph [0008]: a method may be implemented using one or more processors and may include: providing a digital key that is associated with a particular entity (key generator), wherein the particular entity has access to a machine learning model (Convolutional neural network) that is trained to generate one or more outputs based on data applied across a plurality of inputs; causing the digital key to be applied as input across at least a portion of the trained machine learning model (first neural network layer) to generate one or more verification outputs; comparing one or more of the verification outputs (version of the output data) to one or more known verification outputs (output data), wherein the one or more known verification outputs were generated based on prior application of the digital key as input across at least a portion of the trained machine learning model (second neural network layer); determining, based on an outcome of the comparing, that one or more parameters of the trained machine learning model have been compromised; and causing one or more computing devices to provide output that indicates that the one or more parameters of the trained machine learning model have been compromised). 
Maraghoosh does not appear to explicitly teach, but Jacobson teaches the method storing the key in storage; obtaining the key from the storage; (paragraph [0078]:  Storage 610 further includes symmetric keys 632). 
Maraghoosh and Jacobson are both considered to be analogous to the claimed invention because they are in the same field of security and artificial intelligence. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage discloses by Maraghoosh with storing the keys generated by the processor discloses by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to enable secure processing of data related to machine learning models as suggested by Jacobson (paragraph [0005]). 
Regarding claim 19, MJ teaches all of the features with respect to claim 18, as outlined above.
	Maraghoosh further teaches wherein the method comprises at least one of: calculating a first signature based on the key and the output data; storing the first signature in the storage; obtaining the first signature from the storage; and calculating a second signature based on the key and the version of the output data, wherein determining whether the version of the output data differs from the output data comprises determining whether the second signature is equal to the first signature; or encrypting the output data using the key; and decrypting the version of the output data using the key, wherein it is determined whether the version of the output data differs from the output data based on the decrypted version of the output data (paragraph [0048]: In some implementations known verification output (output data) 230 may be encrypted when stored in non-volatile memory (external storage), e.g., so that end users cannot access it. Additionally, or alternatively, known verification output 230 may be encrypted using a public key assigned to an entity that operates a remote computing system 102. That same entity may be provided with a private digital key, such as 226, that can be both applied across FFNN 220 for verification purposes and used to decrypt known verification data 230. Paragraph [0049]: So long as digital key 226 is applied across the same portion(s) of FFNN (CNN) 220 when generating the known verification output 230 as when later generating verification output 228, and so long as the same output from the same combination of nodes/layers is captured, then verification output (version of the output data) 228 and known verification output (output data) 230 should be comparable (e.g., match)).
Claims 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maraghoosh et al. (US PG-PUB No. 20200233979 A1) and Jacobson et al. (US PG-PUB No. 20210073393 A1) in further view of Habibian et al. (US PG-PUB No. 20200304804 A1).
Regarding claim 16, Maraghoosh et al. and Jacobson et al., hereinafter MJ, teaches all of the features with respect to claim 1, as outlined above.
	Maraghoosh further teaches wherein the data processing system is an image processing system, the first neural network layer and the second neural network layer are respective layers of a convolutional neural network, data input into the convolutional neural network represents an image (paragraph [0005]: techniques described herein may be employed at security checkpoints at which image data is used in combination with training machine learning models (e.g., convolutional neural networks) to determine threats/risks posed by individuals).
	MJ does not teach, but Habibian teaches the output data is an output feature map and the version of the output data is an input feature map (paragraph [0045]: The outputs of the convolutional connections may be considered to form a feature map in the subsequent layer, with each element of the feature map (e.g., 220) receiving input from a range of neurons in the previous layer (e.g., feature maps 218) and from each of the multiple channels). 
	MJ and Habibian are both considered to be analogous to the claimed invention because they are in the same field of security and artificial intelligence. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output data discloses by MJ with adding feature map discloses by Habibian. One of ordinary skill in the art would have been motivated to make this modification in order to effectively find the image features in the output data that sent to the neural network layers. 

Regarding claim 17, MJ teaches all of the features with respect to claim 1, as outlined above.
	MJ does not teach, but Habibian teaches wherein the at least one processor is operable to at least one of: apply a lossless compression to the output data (paragraph [0053]: a probabilistic model that can losslessly compress codes from the latent code space); or apply a lossy compression to the output data, wherein the key is generated after the lossy compression of the output data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processing system discloses by MJ with adding compression to the output data discloses by Habibian. One of ordinary skill in the art would have been motivated to make this modification in order to compress large content that may involve sizable memory for physical storage and considerable bandwidth for transmission as suggested by Habibian in paragraph [0051]. 
Regarding claim 20, MJ teaches all of the features with respect to claim 18, as outlined above.
	Jacobson further teaches wherein the method is implemented by a first data processing system, the key is a first key and the method comprises: obtaining a second key from a second data processing system, wherein the second key is associated with input data for input into at least the portion of the first neural network layer; obtaining a version of the input data for input into at least the portion of the first neural network layer; and using the second key, determining whether the version of the input data differs from the input data, wherein the second data processing system is a data processing system of an input device (paragraph [0037]: inference engine 150 may receive an input (image), identify components of the input (the image data is split up into different pieces using different keys and sent off through various processing systems), and, based on symmetric key 112, determine a scrambled order for providing the components to the input layer of model 140 on processing system 144. Paragraph [0040]: Advantageously, techniques described herein allow models to be run on various processing systems without exposing input data to security risks inherent in conventional techniques (e.g., providing unscrambled inputs to models, thereby exposing the unscrambled inputs to the processing system on which the model runs)).
	MJ does not teach, but Habibian teaches wherein the input device comprises at least one of: one or more sensors to obtain sensor data and send the sensor data to the first data processing system (Paragraph [0048]: the deep convolutional network 350 may access sensor processor 114 dedicated to sensors. Paragraph [0049]: The output of each of the layers may serve as an input of a succeeding one of the layers in the deep convolutional network 350 to learn hierarchical feature representations from input data 352 (e.g., images, audio, video, sensor data and/or other input data) supplied at the first of the convolution blocks 354A.); and a decoder to output decoded data to the first data processing system (paragraph [0055]: auto-encoder 401 includes an encoder 402 and a decoder 403. Paragraph [0009]: (decoder) decoding the encoded video content out of the latent code space through an auto-encoder implemented by a second artificial neural network, and outputting the decoded video content for display). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input device disclosed by MJ by adding sensors and decoder disclosed by Habibian. One of ordinary skill in the art would have been motivated to make this modification in order to enhance authentication and security by obtaining sensor data and decoding the encoded image content. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tse et al. (US 20090279145 A1) discloses image data processing system and method.
Mody et al. (US 10706349 B2) discloses secure convolutional neural networks accelerator.
Heaton et al. (US 10956584 B1) discloses secure data processing.
Saeed et al. (US 20210303974 A1) discloses neural network processing.
Kim (US 20210182670 A1) discloses method and apparatus with training verification of neural network between different frameworks.
McCartney (US 20220284469 A1) discloses verifying ad requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE M DAY whose telephone number is (571)272-0067. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.D./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499